Citation Nr: 1608710	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-36 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflex disease (GERD), hiatal hernia and irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for service-connected onychomycosis of the toenails, bilaterally.

3.  Entitlement to an initial compensable rating for service-connected lipoma of the left medial thigh.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an initial compensable rating for service-connected keloid scars of the left and right nipple and below the right nipple.

7.  Entitlement to an initial compensable rating for service-connected keloid scars of the abdomen/umbilicus, status-post cholecystectomy.

8.  Entitlement to service connection for diabetes mellitus, type II (claimed as impaired glucose).

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for s/p torsion repair, bilaterally, with normal testes.


REPRESENTATION

Appellant represented by:	Kenneth Lewis, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Nine of the issues were addressed in the June 2008 rating decision.  In May 2009, the RO denied service connection for sleep apnea.

In July 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to an initial compensable rating for service-connected keloid scars of the left and right nipple and below the right nipple, entitlement to an initial compensable rating for service-connected keloid scars of the abdomen/umbilicus, status-post cholecystectomy, entitlement to service connection for diabetes, entitlement to service connection for migraine headaches and entitlement to service connection for status-post torsion repair, bilaterally, with normal testes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected abdominal conditions were productive of frequent episodes of epigastric distress accompanied by regurgitation, arm pain and diarrhea; vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health were not shown.

2.  The Veteran's service-connected onychomycosis has infected less than 5 percent of his total body area or total exposed body area, and has not required treatment with systemic therapy such as corticosteroids or immunosuppressive drugs.

3.  The Veteran's service-connected lipoma measuring 6 cm by 5 cm more nearly approximates than not the criteria of a painful scar.

4.  Throughout the appeal period, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control; the Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

5.  It is at least as likely as not that sleep apnea had onset during the Veteran's 20 years of military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but no higher, for service-connected GERD, hiatal hernia and IBS have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319-7346 (2015).

2.  The criteria for entitlement to a compensable evaluation for onychomycosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7806, 7813 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for service-connected lipoma on the left medial thigh are met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7804, 7820 (2015).

4.  The criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015). 

5.  Resolving all doubt in the Veteran's favor, sleep apnea was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letters in October 2007 and February 2009.  The letters informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  

With regard to initial rating claims, such claims are generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here a July 2009 SOC and May 2014 supplemental statement of the case (SSOC) provided the Veteran with the relevant rating criteria as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.1590 (2015).

Here, the Veteran's service treatment records (STRS), VA treatment records and numerous private treatment records appear in the electronic claims file.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

VA has also fulfilled its duty to assist the Veteran by affording the Veteran two VA examinations. Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded examinations in February 2008 and in April 2014.  The VA examination reports are adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the issues on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

III.  GERD, Hiatal Hernia, IBS

The Veteran's service-connected intestinal disabilities have been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 7319-7346.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27  (2015).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability. In this case, DC 7319 is used for rating the Veteran's IBS as irritable colon syndrome, while DC 7346 relates to hiatal hernia.  The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  DC 7319 rates on the basis of symptoms such as diarrhea or alternating diarrhea and constipation along with abdominal distress.  DC 7346 rates on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114 (2015).  The Board finds that rating the service-connected conditions under Code 7319-7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability. 

Initially, it should be noted that coexisting abdominal conditions are addressed under 38 C.F.R. § 4.113. This section states there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See also Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2015).

Similarly, 38 C.F.R. § 4.114 explains that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress, and a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319.  

Under DC 7346, a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.
At a February 2008 VA general examination, the Veteran reported daily nausea with daily esophageal distress accompanied by pain in the arm.  The Veteran also indicated daily heartburn and regurgitation on a weekly basis.  He denied dysphagia.  He also reported a history of diarrhea and constipation.  He stated he had diarrhea 1 to 4 times daily, but he experienced constipation less than monthly.  He indicated experiencing a penetrating/dull pain in the left lower quadrant of his intestines on a daily basis that would last 1 to 2 hours.  He described this pain as moderate in severity.

In June 2008, the RO granted service connection for GERD, hiatal hernia, and irritable bowel syndrome and granted a 10 percent rating, effective December 1, 2007.  

In his July 2008 notice of disagreement, the Veteran argued he was entitled to a 30 percent rating.  He indicated he experienced severe cramping, nausea and dizziness.    He reported pain, burning and compression in his chest just below the sternum.  He indicated his arms and elbows experienced shock waves of pain.  He experienced a metallic taste in his mouth before spitting up foods which created a sore throat.  He indicated he could not stray far from a bathroom since he had to go after every meal.  He indicated medication provided no relief and he experienced such symptoms daily.

The Veteran underwent another VA examination in April 2014.  He complained of bloating, mid-epigastric sharp, stabbing, punching pain aggravated by movement of the torso and associated with regurgitation.  Sleep disturbance was also noted.  The Veteran complained of diarrhea occurring three times weekly that was associated with lower abdominal cramping pain that was not relieved with defecation.  It was noted that episodes of bowel disturbance with abdominal distress were frequent and that the Veteran had 7 or more exacerbation or attacks of lower abdominal cramping pain lasting 45 minutes to over an hour in the last 12 months.  It was noted the Veteran did not have weight loss or malnutrition caused by his intestinal condition.  In addition, he did not have a benign or malignant neoplasm or metastases related to his diagnosis.
    
At his July 2015 hearing, the Veteran indicated he had flare-ups of GERD/IBS symptoms three to four times per week.  He indicated shortly after eating needing a bathroom and that it alternated between diarrhea and constipation.  He indicated noticing blood in every other void.  He indicated feeling pain, to include cramps in his stomach and low abdomen.  He also reported pain in his chest, arms and shoulders.  He indicated having reflux or experiencing chest phlegm with every meal.  

Based on this evidence, a 10 percent rating seems appropriate when considering DC 7319 because, although the evidence shows frequent episodes of abdominal distress, that distress does not appear to be more or less constant.  In addition, on medical examinations, diarrhea is the most prominently related symptom.  However, upon consideration of DC 7346 and the benefit of the doubt, the Board finds that any doubt can be resolved in the Veteran's favor and he is entitled to a 30 percent rating throughout the appeal period.  The evidence demonstrates persistently recurrent epigastric distress with regurgitation, accompanied by arm pain and productive of considerable impairment of health.  The Veteran experiences his symptoms on a daily basis and after nearly every meal.  Evidence suggests this symptomatology causes pain and makes it necessary for the Veteran to stay near a bathroom after eating.  In addition, there is evidence of sleep disturbance caused by his disability.  Overall, the disability picture appears to the Board most closely analogous to a 30 percent rating.  Entitlement to a rating in excess of 30 percent has not been demonstrated.  No evidence indicates vomiting, material weight loss and hematemesis or melena with moderate anemia causing severe impairment of health.  As such, the record does not reflect entitlement to a rating in excess of 30 percent at any time during the appeal period.

Based on the foregoing, the Board concludes that the Veteran's service-connected intestinal disabilities should be rated as 30 percent disabling throughout the entire period on appeal.  Therefore, an initial 30 percent rating, but no higher, is granted.




IV.  Onychomycosis of the Toenails

Onychomycosis is not specifically listed in the rating schedule, but is rated as analogous to a skin disorder.  The Veteran's bilateral  onychomycosis is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813. DC 7813 provides that dermatophytosis  should be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7804 and 7805) or dermatitis (DC 7806), depending upon the predominant disability.

In this case, the manifestations of the Veteran's service-connected onychomycosis of the bilateral toes more closely approximate dermatitis. Under DC 7806, a 10 percent disability rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there was constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2015).

At a February 2008 VA general examination, the Veteran indicated an onset in 1998 of toenail fungus which was not treated.  Dermatophytosis onychomycosis toenails were diagnosed in a treatment record dated in August 2007.  

In June 2008, the RO granted service connection for onychomycosis of the toenails, bilaterally.

In his July 2008 notice of disagreement, the Veteran indicated he had daily tingling and itching under the nails at the root.  He reported that the growth of the nail curved to the right and he experienced pain with wearing certain shoes.  In addition, he stated that two of the nails had turned black.

In April 2014, the Veteran underwent another VA examination.  The examiner noted onychomycosis of the 1st, 2nd and 5th toenails that were thickened and discolored on both feet.  The skin condition was noted to cover less than 5 percent of the total body area and exposed area.  It was noted the Veteran was not taking medication.

At his July 2015 hearing, the Veteran indicated his toenails were of a mild yellow color and he had an itch which he could not relieve.  He reported the nails were thick and brittle.
 
The Board finds that a compensable disability rating for the Veteran's onychomycosis of the bilateral toes is not warranted. The April 2014 VA examination revealed that the Veteran's onychomycosis of the bilateral toes encompassed less than 5 percent of the entire body and did not affect any exposed area of the body.  There is no evidence that indicates the Veteran is seeking treatment for his onychomycosis or that the disability has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal period.  Based on the foregoing, the Board concludes that the Veteran does not meet the criteria for compensable disability rating at any time during the appeal period. 

The Board has considered whether any other diagnostic codes pertaining to the skin are applicable in this case. The diagnostic codes pertaining to scars and disfigurement are not applicable, as the Veteran's disability picture is one of discoloration and thickness of the toenails rather than scarring and the manifestations are not shown to disfigure the head, face, or neck. Therefore, a rating under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not appropriate. The Veteran has not been diagnosed with any of the disabilities contemplated by Diagnostic Codes 7815-7830. Accordingly, a rating under those diagnostic codes would also not be appropriate. 

Based on the foregoing, the Board finds that the criteria for a compensable disability rating for onychomycosis of the toenails, bilaterally have not been met and the claim must be denied.

V.  Lipoma of the Left Medial Thigh

The Veteran's lipoma is rated pursuant to 38 C.F.R. § 4.118, DC 7820, as an infection of the skin.  DC 7820 instructs the rater to evaluate as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7804 and 7805); or dermatitis (DC 7806), depending on the predominant disability. 38 C.F.R. § 4.118, DC 7820.  

Diagnostic Codes 7801, 7802, 7804 and 7805 pertain to scars not of the face, head or neck.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804 under an appropriate diagnostic code.

As mentioned in the previous section, under DC 7806, a minimum compensable disability rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

Here, in a February 2008 VA general examination report, the Veteran indicated that in August 2007, he had a diagnosis of lipoma of the fatty tissue: left inner thigh.  It was indicated that the course since onset was progressively worse, although no treatment was currently being sought.  Inspection of the left medial thigh revealed a 6 x 6 1/2 cm oval non-tender lipoma.  Less than 2 percent of the thigh and less than 2 percent of the body surface area was affected.

In June 2008, the RO granted service connection for lipoma of the left medial thigh and granted a non-compensable rating.

In his July 2008 notice of disagreement, the Veteran indicated experiencing pain around and below the area.  In addition, he stated the left leg seemed to have a shocking wave of pain that ran through it.  He described the leg as feeling "heavy almost water-logged, limiting use."  He also indicated soreness.

At a April 2014 VA examination, the examiner noted a lipoma of the left medical thigh that was smooth, mobile, nontender and soft.  The scar was noted to measure 6 cm by 5 cm.

At his July 2015 hearing, the Veteran indicated the lipoma was leathery to the touch and that if he brushed up against it, he would feel discomfort like a mild cramp.  

The Veteran is competent to report symptoms that come to him through his senses and require only personal knowledge such as pain. Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds it reasonable to resolve doubt in the Veteran's favor and grant an initial 10 percent rating in light of the pain the Veteran testifies is caused by his lipoma pursuant to DC 7820 which allows for a rating under DC 7804 that pertains to painful scars.

A rating in excess of 10 percent is not warranted because the evidence does not indicate that the lipoma is of compensable size; it does not cover the requisite total body area or total exposed body area to warrant a compensable rating under the Rating Schedule; and there is no evidence that the lipoma has required treatment with systemic therapy.
VI.  Hypertension

The Veteran's hypertension is rated under DC 7101, hypertensive vascular disease. Under DC 7101, a 10 percent rating is warranted for hypertension with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2015).

On the Veteran's entrance examination, the Veteran's blood pressure was 130/78.  By October 2003, borderline hypertension was noted.  

At a February 2008 VA general examination, three blood pressure readings were taken showing blood pressure of 135/101, 147/107 and 149/116.  It was noted the Veteran was taking medication to control his blood pressure.  

In a May 2008 treatment record, the Veteran's blood pressure was 131/89.

Service connection was granted in June 2008 and a noncompensable rating was assigned.

In his July 2008 notice of disagreement, the Veteran indicated that without medication his hypertension was uncontrollable and that without it, he was in "serious danger."  In a September 2011 statement, the Veteran indicated his blood pressure was not controlled with daily medication..

On VA examination in September 2011, the Veteran's blood pressure readings were 156/97, 156/97 and 142/86.  It was noted he was on two medications daily.  

A treatment record dated in November 2012 indicated blood pressure of 114/100.  
In a March 2013 record, the Veteran stated he was on three medications, but his blood pressure still "runs around 150/100 and 160/99".  He stated being unsure of why he could not get his blood pressure under control.  

At an April 2014 VA examination, it was noted the Veteran was taking four medications to control his hypertension.  His current blood pressure readings were 160/100, 170/102 and 164/98.  His average blood pressure reading was marked as 164/100.

As a result of this examination, the RO increased the Veteran's rating for hypertension from noncompensable to 10 percent in the May 2015 supplemental statement of the case effective the date of the April 2014 VA examination.

In a July 2014 rating decision, the RO granted entitlement to an earlier effective date for service connection for hypertension and granted an initial rating of 10 percent effective December 1, 2007, the day following his discharge from active duty.  

At his July 2015 hearing, the Veteran indicated his diastolic blood pressure was consistently over 100.  He indicated checking his blood pressure every day and again when he had headaches.  He indicated he started with only one medication, but now he had to take four medications to control his hypertension.

Throughout the appeal period, the Veteran has required medication to control his hypertension and readings showed diastolic blood pressure readings of over 100 starting in 2008.  Throughout the years, the evidence suggests that the only way the Veteran's diastolic blood pressure stayed below 100 is to increase the number of medications he takes.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his hypertension at any time during the appeal period.   An evaluation in excess of 10 percent is not warranted as the Veteran's diastolic blood pressure has never been shown to be 110 or more nor his systolic pressure 200 or more.  

The Board acknowledges the assertion of the Veteran's representative proffered during the July 2015 hearing that the Veteran's blood pressure would be higher were it not for medication.  As held by the United States Court of Appeals for Veterans Claims (Court), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In regard to the Veteran's hypertension claim, such argument is unavailing given that VA has included the effect of medication as a factor to be considered when rating hypertension.   The reasoning of Jones indicates that the Board may reject the such specific theory of entitlement to a higher rating in this case. Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a , DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  

VII.  Extraschedular Considerations

VA regulations provide that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Initially, the intestinal and abdominal symptoms experienced by the Veteran are contemplated by the rating schedule and the Board finds no evidence that the Veteran's intestinal condition is exceptional and not adequately compensated for by a 30 percent rating.  In addition, evidence of marked interference with employment or frequent hospitalizations cuased by the intestinal condition is not of record.

As to onychomycosis of the toenails, the Board notes the Veteran's testimony that he experiences itching and tingling at the nail roots and that such symptoms are not contemplated under the rating criteria.  The Board finds that referral for extraschedular consideration is not warranted even though itching and tingling are symptoms that are not contemplated by the rating criteria.  This is because there is no evidence of interference with employment or frequent periods of hospitalization necessitated by the Veteran's onychomycosis.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  is not warranted.

As to lipoma of the left medial thigh,  the Board finds that the manifestations of the lipoma are contemplated by the schedular criteria and the Board resolved doubt in the Veteran's favor by assigning a 10 percent rating in recognition of the pain he experiences.  In addition, there is no evidence that the lipoma has caused interference with employment or required the Veteran to be hospitalized.  Therefore, referral for extraschedular consideration is not warranted.

As to the Veteran's hypertension, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria. Specifically, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  In addition, the Veteran has made no assertion that his hypertension has impacted his ability to work or caused him to be hospitalized. Given that there is no evidence that the Veteran's hypertension has rendered application of the rating schedule impractical during the appeal period, referral for extraschedular consideration is not appropriate here.

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson, these claims need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.   There is some evidence that headaches cause the Veteran to leave work or go to another part of the building where he may be able to lie down and rest.  See April 2014 VA Examination Report.  Notably, however, the Veteran is not currently service-connected for headaches and the record does not reflect that his service-connected disabilities alone render him unable to maintain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record. 




VIII.  Service Connection for Sleep Apnea

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  )).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In a November 2008 sleep study, the Veteran was diagnosed with mild to moderate obstructive sleep apnea.  Thereafter, the Veteran filed his claim stating he was diagnosed with one year of his discharge.  He indicated having problems with sleep while on active duty, but not being properly diagnosed by a specialist until after discharge.  

In May 2009, the RO denied the claim noting that sleep apnea was not considered a chronic condition and there was no notation of sleep apnea or sleep problems in the Veteran's service treatment records.

In a May 2009 notice of disagreement, the Veteran stated that over 20 years of service he had developed numerous disabilities, to include GERD, high blood pressure and rhinitis which "all can be linked to sleep apnea."  The Veteran submitted a statement in support of his claim from Dr. A.P. who stated that he thought it was "quite likely that this sleep apnea was present when [the Veteran] was in the military as he just got out of the military 2 years ago."  The doctor indicated the Veteran gave a history of snoring for several years and had a history of reflux going back 7 to 10 years along with excessive daytime sleepiness.

In the March 2010 statement of the case, the RO explained that although a doctor said it was "quite likely" sleep apnea had onset in service, there was no evidence besides the Veteran's own statements that he had any sleeping problems or snored during service.  As such, the RO continued the denial of the claim.

At his hearing in July 2015, the Veteran indicated that he sought treatment for sleep apnea within the year after separation from service on account of constantly being tired, fatigued and "just a history of snoring."  The Veteran's wife testified that over the course of her marriage to the Veteran between 2000 and his separation from service in 2007, his snoring became "unbearable."  She indicated having to tell him to go to the other room because it kept her awake.  She described periods where he would snort or gasp prior to starting to snore again.  She indicated this would wake her up two or three times during the night.  She stated that the Veteran would increasingly complain of being tired and exhausted.

The Board finds that overall the evidence supports the grant of service connection.    Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  See 38 C.F.R. § 3.159.  Here, the Veteran is competent to report that he experienced trouble sleeping during service and excessive daytime fatigue.  In addition, his wife is competent to report that he snored while on active duty and that he would gasp for breath.  The Board has no reason to question the credibility of the testimony.  Dr. A.P's etiology opinion provides competent medical evidence that it is at least as likely as not, given the start of snoring and exhaustion in service, that sleep apnea had its onset while the Veteran was serving on active duty.

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 30 percent, but no higher, for service-connected GERD, hiatal hernia and IBS is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for service-connected onychomycosis of the toenails, bilaterally is denied.

An initial rating of 10 percent, but no higher, for service-connected lipoma of the left medial thigh is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension is denied.

Entitlement to service connection for sleep apnea is granted.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations.

I.  Increased Ratings for Keloid Scars

Diagnostic Codes 7801, 7802, 7804 and 7805 pertain to scars not of the face, head or neck.  

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804 under an appropriate diagnostic code.

a.  Left and Right Nipples

At a VA general examination in February 2008, the examiner noted a 8 cm x 2 cm scar on the left nipple, a 7 cm by 2 cm scar on the right nipple and a 1/2 cm x 2 1/2 cm scar below the right nipple.  There was no tenderness on palpation of these scars, no underlying soft tissue damage and no skin ulceration or breakdown over the scars.
In his July 2008 notice of disagreement, the Veteran indicated his chest above both nipples had an altered shape and that it was painful if he bumped or brushed against anything.  He indicated new keloids were continuing to develop and his upper torso was deformed.  He noted being very embarrassed when he took off his shirt.

At an April 2014 VA examination, a nontender linear keloid scar was noted on the right nipple that measured 6.8 cm by 1.3 cm.  In addition, a nontender linear keloid scar measuring 7.4 cm by 1.2 cm appeared on the left nipple and a linear nontender keloid scar measuring 1 cm by 0.9 cm appeared on the left upper proximal chest wall.

At the July 2015 hearing, the Veteran indicated feeling slight pain in the scars and that they itched "extremely bad."  The Veteran indicated he felt they were growing in length and width. 

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given evidence that the Veteran's scars are growing, the Board finds it appropriate to remand the claim for a more recent examination.

b. Abdomen/Umbilicus

At a VA general examination in February 2008, the Veteran reported a history of keloids of his gallbladder scar, which had increased in size since 2003.  A treatment note dated in June 2006 indicated that a cholecystectomy performed in 2003 at Enterprise Medical Center caused multiple keloids that were getting progressively worse.  Upon physical examination, there was no tenderness on palpation, no underlying soft tissue damage, and no skin ulceration or breakdown over the scars.  There was adherence to underlying tissue.  The maximum width in the right upper quadrant was .25 cm and maximum length was 2 1/2 com.  The maximum width of the umbilicus was 3 cm and maximum length was 3 cm. 

In June 2008, the RO granted service connection for keloid scars of the abdomen/umbilicus, s/p cholecystectomy (claimed as removal of gall balder).  
A noncompensable evaluation was assigned in the absence of deep scars or scars that cause limited motion with an area or areas exceeding 6 squares inches (39 sq. cm).
In his July 2008 notice of disagreement, the Veteran indicated the keloids began to itch and grew very fast.  He indicated the scars were painful to the touch at the site of his naval.  

In a September 2011 statement, the Veteran indicated that keloid scars were developing at sites on his body other than where his gall bladder surgery took place.  He indicated they were "growing and developing at a rapid rate."  He repeated he was very uncomfortable about taking his shirt off.

At the April 2014 VA examination, the Veteran indicated scars s/p cholecystectomy which he noted were growing, but not painful.  A nontender, linear keloid scar was noted in the right upper quadrant of the abdomen.  It was noted to be 1 cm x .25 cm.  A nontender linear keloid scar measuring 3.4 cm x 5 cm appeared in the mid-abdominal xiphoid region.  A nontender, linear scar measuring 1.3 cm x 1.0 cm appeared on the umbilicus.

As with the scars on the Veteran's chest, he contends that his abdominal/umbilicus scars continue to grow.  In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given evidence that the Veteran's scars are growing, the Board finds it appropriate to remand the claim for a more recent examination.

II.  Service Connection for Diabetes Mellitus

In a February 2008 VA general examination report, the Veteran reported a history of impaired fasting glucose and that he had been told he was borderline diabetic.  A treatment note dated in August 2007 indicated the Veteran had a diagnosis of impaired fasting glucose.  It was indicated the Veteran was not receiving treatment and that the condition had occurred during active service.  

Treatment records dated in November 2007 and April 2008 indicated follow-up for diabetes, but it was not clear from the face of the records if the Veteran had been diagnosed with the disease.

In June 2008, the RO denied service connection finding that impaired glucose is a lab finding that would not be considered an actually disabling condition.  The RO found no diagnosis of a chronic disability related to the lab finding.

In a September 2011 statement, the Veteran indicated he was told he was a diabetic, class II.

In an August 2013 treatment record, it was noted the Veteran had a 3 year history of diabetes and was taking metformin.

At his hearing in July 2015, the issue was recharacterized as service connection for diabetes mellitus.  He indicated he was taking Metformin twice a day.

The Veteran currently has a diagnosis of diabetes and a VA examination has not been sought to determine whether the impaired glucose readings were an early manifestation of diabetes in service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

III.  Service Connection for Migraine Headaches

In a December 2007 statement, the Veteran indicated that while stationed at Fort Rucker he had been rushed to the emergency room for extreme shortness of breath, fatigue and migraine headaches.  

In June 2008, the RO denied service connection for headaches because the record only showed a single complaint of headaches during service in March 1992 which was found to be due to a sore throat/virus.

In his July 2008 notice of disagreement, the Veteran indicated migraine headaches accompanied his high blood pressure.  

At a September 2011 VA examination, it was noted that the Veteran had hypertension with symptoms of chest pain and headaches.

At an examination in April 2014,  The Veteran reported headaches four times weekly. A VA examiner was asked whether headaches were at least as likely as not a continuation of the complaints in service and/or at least as likely as not caused by hypertension.  In concluding that both were less likely than not, the examiner opined:

[R]eview of the STR's fail to document any ongoing chronic headache condition. [The Veteran] failed to claim frequent or severe headaches on his 2003 medical history form.  There are elevated blood pressures noted during is active service but none appear to [be] associated with headaches.

At his July 2015 hearing, the Veteran described his headaches as pulsating and throbbing.  He indicated experiencing these headaches three times a week.  He indicated that he had experienced the same throbbing, pulsating pain at the same spot on the left side of his head while in service that he does now.  He indicated that he had been told by one of his doctors, although he could not remember who, that his headaches were associated with his hypertension.

The Board finds the April 2014 examination opinion to be inadequate because it did not provide a rationale for the determination that the Veteran's headaches were not related to his hypertension.  Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There is no opinion of record as to whether the Veteran's headaches are aggravated by hypertension.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary. A VA examiner should provide an opinion regarding whether headaches are at least as likely not related to service or any of the Veteran's currently service-connected disabilities, to include hypertension, sleep apnea, allergic rhinitis and/or his intestinal conditions.

IV.  Service Connection for S/P Torsion Repair

Treatment records and the Veteran's entrance examination indicated he had a bilateral testicular torsion orchiopexy in March 1987 prior to military service.
  
In February 2008, the Veteran underwent a VA general examination.  He reported a history of torsion of the testicles.  The Veteran indicated residual pain on the left side greater than the right.  The course since onset was described as intermittent with remissions.  The testicles were noted to be tender bilaterally on physical examination.  It was noted he had a right epidydimal cyst.  Ultrasound was normal.

In June 2008, the RO denied service connection finding that torsion repair with normal testes was a condition that existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  

In his July 2008 notice of disagreement, the Veteran argued that repeated pulled groin muscle injuries during service was evidence of aggravation.  He indicated he currently experienced pain and when the temperature changed the rise and fall of his testicles hurt.

In a September 2011 statement in support of claim, the Veteran reiterated his belief that the condition was worsened and aggravated while serving in the military.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the Board finds that pursuant to Mclendon, supra, the claim should be remanded for an examination to obtain a medical opinion that takes into account the Veteran's lay statements regarding aggravation.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing torsion repair was aggravated or worsened beyond the natural progression during the Veteran's 20 years of military service.

Accordingly, the case is REMANDED for the following action:

1.  Associate the most recent VA treatment records with the claims file.

2.  After records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected keloid scars on the chest, nipples and abdomen/umbilicus.

The electronic claims file along with a copy of this REMAND must be made available to the VA examiner and the fact that the record was reviewed must be noted in the examination report.

The examiner should indicate the area in square inches or square centimeters of each scar and note whether each scar is unstable, painful, superficial or nonsuperficial.  

All objective and subjective symptoms should be reported in detail.  The Veteran's lay testimony at his hearing in July 2015 the scars itch "extremely badly" should be considered. 

The examiner should provide an opinion as to the functional limitations the Veteran experiences as a as a result of his keloid scars on the chest, nipples and abdomen along with what impact, if any, those have on his occupational functioning.

3.  After records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the likely etiology of the Veteran's diabetes mellitus and whether impaired glucose readings in service were at least as likely as not early manifestations of diabetes.

The electronic claims file along with a copy of this REMAND must be made available to the VA examiner and the fact that the record was reviewed must be noted in the examination report.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed diabetes had onset in service or is otherwise related thereto.

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the likely etiology of the Veteran's  migraine headaches and whether they at least as likely as not had onset during service or are caused by or aggravated by the any of the Veteran's service-connected disabilities, to include hypertension, sleep apnea, allergic rhinitis or his intestinal conditions.

An opinion as to BOTH causation and aggravation must be rendered.

The electronic claims file along with a copy of this REMAND must be made available to the VA examiner and the fact that the record was reviewed must be noted in the examination report.

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the Veteran's headaches are aggravated by a service-connected disability, the examiner must determine a baseline level of severity of the headaches, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature of the Veteran's status-post torsion repair and to determine whether it is at least as likely as not that pre-existing condition was aggravated beyond its natural progression during service.

The electronic claims file along with a copy of this REMAND must be made available to the VA examiner and the fact that the record was reviewed must be noted in the examination report.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not that the Veteran's pre-existing torsion repair was aggravated or increased in severity beyond the natural progression during the Veteran's 20 years of military service.

The examiner should take into account the Veteran's lay testimony that repeated pulled groin muscle injuries during service constituted evidence of aggravation and evidence that the Veteran currently experiences pain in his testicles, especially when the temperature changes.  

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


